TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00648-CV



Jeffrey Prewitt, Appellant

v.


Texas Department of Protective and Regulatory Services, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT

NO. FM102032, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING 



O R D E R


		This is an appeal from a termination of the parent-child relationship between Jeffrey
Prewitt and his three children.  We will abate the appeal to allow the district court an opportunity
to appoint appellate counsel.
		Prewitt is currently incarcerated in the Travis County Jail.  He was found by the
district court to be indigent and an attorney was appointed for him during the trial phase of this case. 
His attorney filed on his behalf a timely notice and an amended notice of appeal.  Both a Clerk's
Record and a Reporter's Record have been filed.
		Prewitt's appointed trial counsel has communicated to this Court that he no longer
represents Prewitt because the order of termination discharged him and he does not feel qualified to
proceed with the appeal of this case.  However, the judgment of the district court provides that
Prewitt's appointed counsel was discharged "except in the event of an appeal in this cause."
Prewitt's appellant's brief was due to be filed on March 4, 2002, but it was not.  On March 21, 2002,
Prewitt was notified by this Court that if he did not file his brief in this matter by April 1, 2002, his
appeal would be dismissed for want of prosecution.  No appellant's brief was filed.
		In response to this Court's notice, however, Prewitt wrote the court advising that he
was unable to file a brief because he lacks representation.  He requested that this Court appoint him
counsel in this appeal.  The Clerk's Record contains an order by the district court finding that Prewitt
is indigent and that his appeal is "not frivolous."
		Under the circumstances, this Court will abate this appeal to allow the district court
to appoint Prewitt appellate counsel.  The District Clerk is ordered to then supplement the Clerk's
Record in this cause with a copy of the order appointing an appellate attorney for Prewitt on or
before Tuesday, May 28, 2002.
		Appellant's brief is due to be filed in this Court thirty (30) days after the order of
appointment is signed by the district court.
		It is ordered April 26, 2002.


						__________________________________________
						Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Do Not Publish